Citation Nr: 1738468	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-11 772 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include Agent Orange.

2.  Entitlement to service connection for essential tremor (claimed as Parkinson's-like symptoms), to include Agent Orange.

3.  Entitlement to an earlier effective date for service connection for larynx cancer.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1966 to July1968.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran died on November [redacted], 2015.  In June 2016, VA received a request for substitution of the Appellant with respect to the claims pending and unadjudicated at the time of the Veteran's death.  The RO issued a Memorandum and granted the Appellant's request for substitution in March 2017.  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121A (West 2015).  The appellant is his surviving spouse.  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

The claims discussed herein have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  The Board finds that a claim for entitlement to service connection for Parkinson's disease, to include as a result of exposure to Agent Orange was pending and unadjudicated at the time of the Veteran's death.

A claim for entitlement to service connection for essential tremor (claimed as Parkinson's-like symptoms) is also before the Board because a claim for disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran in his April 2013 substantive appeal stated that his claim includes "Parkinson's-like symptoms."  Given that theVeteran did not file a claim to receive benefits for a particular diagnosis, but for the symptoms associated with his disability, the Board will address the issue of entitlement to service connection for essential tremor (claimed as Parkinson's-like symptoms), where private treatment records reflect that the Veteran has been diagnosed with essential tremor, based on his symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

The issue of entitlement to an earlier effective date for service connection for larynx cancer was denied in a November 2015 rating decision, and the appellant has questioned that decision by virtue of a notice of disagreement.  This issue, which has been raised by the appellant is referred to the RO for additional development.  This is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of Parkinson's disease. 

2.  The Veteran's diagnosis of Essential Tremor occurred several years after his military service and is not attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Parkinson's disease, to include as a result of exposure to Agent Orange have not been met.  38 U.S.C.A. §§101, 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107, 5121A (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for essential tremor (claimed as Parkinson's-like symptoms) have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107, 5121A (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2015).  In this case, the Veteran, and now the appellant, were provided notice letters informing them of their and VA's obligations.  Therefore, additional notice is not required and any defect in notice is harmless. 

The duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was not provided a VA examination for his disability prior to his death with regard to his claim for Parkinson's disease or essential tremor.  Here, however, it is not required where the first and third prong of McLendon have not been satisfied.

As to Parkinson's disease, there is no indication that an opinion would aid in substantiating the claim, as the Veteran had no diagnosis for the claimed illness.  The sole evidence of his claimed Parkinson's disease was his statements.  Likewise, there is no medical evidence linking his essential tremor (claimed as Parkinson's-like symptoms) to his military service but his lay statements.  In such a situation, the Secretary need not provide a medical opinion where the only supporting evidence of record consists of conclusory lay assertions regarding medical matters.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  See 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.


Merits of the Claim

Entitlement to service connection may be established based on evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to an herbicide agent such as Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).   If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2016).

The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309 (e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a) (6) (2016).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has also determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation.
 
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

A.  Service Connection - Parkinson's Disease

To obtain service connection, the Veteran must show that there is a current disability.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  In the instant case, there is no medical evidence that shows that the Veteran suffered from Parkinson's disease.  In claims for presumptive service connection for disability due to herbicide exposure, asserted pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 (e), the claimant must present competent medical evidence that he or she currently has one of the disabilities listed under this section.  Such has not been provided.

VA progress notes show that the Veteran visited a neurologist in February 2012.  See Omaha VAMC Progress Notes, February 3, 2012, Neurology consult.  The neurologist reported that "[t]he patient has had this tremor for approximately 10 to 15 years."  Id.  The examiner made a brief mention of Parkinson's disease, but only in so far as to indicate that there was no history of Parkinsonism in the Veteran's family.  Even noting such, the neurologist did not diagnose the Veteran with Parkinson's disease, but with "Tremor - essential familial tremor."  Dorland's Illustrated Medical Dictionary defines essential familial tremor as, "a hereditary tremor with onset at varying ages, usually at about 50 years of age, beginning with a fine rapid tremor (as distinct from that of parkinsonism) of the hands, followed by tremor of the head, tongue, limbs, and trunk; it is aggravated by emotional factors, is accentuated by volitional movement, and in some cases is temporarily improved by alcohol."  Dorland's Illustrated Medical Dictionary 1958 (32d ed. 2012) (emphasis added).  

Evidence in favor of the Veteran's claim of Parkinson's disease consists solely of his lay opinion, and in particular his VA Form 9, which he submitted in April 2013, wherein the Veteran indicated that he had "Parkinson's/Parkinson's like symptoms."  He admitted, however, that there had been no diagnosis of Parkinson's disease "after extensive testing"; however, he maintained that because of his exposure to Agent Orange, service connection for this disease should be granted.  The Veteran is competent to relate his personal experiences, such as the existence and onset of hand shaking or tremor, but his statements must be weighed against the medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Parkinson's disease is a complex medical disease that must be diagnosed by a professional.  As the Board has noted, where the question requires medical expertise, medical evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, his statements that he has Parkinson's disease are of limited probative value, where the medical evidence of record that he has a different ailment outweighs his claim.

The Veteran was not diagnosed with Parkinson's disease.  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for Parkinson's disease is denied.  See 38 U.S.C.A §5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  

B.  Service Connection - Essential Tremor

The Veteran was formally diagnosed with essential familial tremor, as indicated above.  Consideration must be given to service connection for this disability.  As  noted previously, certain disabilities will be presumed when a Veteran, as is the case here, has been exposed to Agent Orange.  The claimant must present competent medical evidence that he or she currently has one of the disabilities listed under this section.  The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  As Essential Tremor is not listed amongst the chronic diseases, the Veteran is not entitled to service connection based on presumptive exposure to Agent Orange.

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d at 1042.  Instead, the Veteran may establish direct service connection to service.  See Hensley v. Brown, 5 Vet. App 155, 160 (1993).  

Here, however, the medical evidence does not link the Veteran's Essential Tremor disability to his service.  Foremost, there is no evidence in his STRs that he had this disability, nor did the Veteran state that he had tremors in service.  Next, the Veteran underwent neurological testing in 2012, but none of the medical records show a causal relationship between the Veteran's tremor condition and his military service.  Furthermore, VA progress notes, received in March 2013, indicate that the Veteran was evaluated for a long history of tremors, of about 10 to 15 years earlier.  See Omaha VAMC Progress Notes, February 2012; see also Omaha VAMC Progress Notes, December 2011 (noted that the Veteran's tremors started about 10 years earlier).  From a review of the record, it appears that the Veteran was around 48 to 50 years old, when this disorder was noted.  Given that the Veteran was discharged from service in 1968, this is more than a thirty year gap as to when the Veteran's tremors were noted and this too weighs against his claim because it does not provide sufficient evidence to connect the disorder to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the court opined that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since service can be considered).

Furthermore, as to his lay statements, the Veteran has stated that his tremors are related to service.  However, he has never stated that he has been having these tremors since his discharge from service or that he had tremors in service.  His argument, as stated in his VA Form 9, was limited to, his tremors were due to Agent Orange.  All in all, these statements, as explained previously, are insufficient to satisfy the nexus component of service connection, due to the complex nature of the disability.  Given such, the Board has no choice but to find that the competent evidence of record weighs against the appellant's claim, as the evidence fails to establish the in-service as well as the nexus components of service connection.  See Holton v. Shinseki, 557 F.3d at 1366.  Therefore, the Board finds that service connection for Essential Tremor is not warranted.

In sum, the most probative evidence of record fails to establish that the Veteran's Essential Tremor condition is related to his military service.  As the preponderance of the evidence is against the claim of entitlement to service connection, the benefit-of-the-doubt does not apply, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2015).

ORDER

Entitlement to service connection for Parkinson's disease, to include Agent Orange is denied.

Entitlement to service connection for Essential Tremor is denied.


REMAND

The issue of entitlement to an earlier effective date for service connection for larynx cancer is remanded.

The Board notes that service connection for larynx cancer was granted in February 2015 with a disability rating of 100 percent.  In March 2015, the Veteran filed a claim requesting an earlier effective date for his larynx cancer condition, prior to his death.  The claim for an earlier effective date was denied by the RO in November 2015.  In May 2016, the appellant, having been substituted for the Veteran, filed a notice of disagreement (NOD), requesting the AOJ review its decision.  However, no statement of the case (SOC) has been issued addressing this claim as a result of the NOD.  Remand is required for the AOJ to address the claims as raised by the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Examine the appellant's claims of entitlement to an earlier effective date for service connection for larynx cancer.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought.  If, and only if, the Veteran's substitute files a timely substantive appeal, should any one of these earlier effective date issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


